UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARRYL KINNEY, )
)
Plaintiff, )
) Case: 1:14-cv-O2098
V‘ 3 Assigned To : Unassigned
Assi n. Date: 12/12/2014
DEPARTMENT OF JUSTICE’ er a1" ) Desgription: Pro Se Gen. Civil
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ 5 application to proceed in
forma pauperis with his pro se civil complaint. The Court will grant the application, and dismiss

the complaint.

The Court has reviewed plaintiff’ s complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Generally, the plaintiff attributes to the Departments of Justice and Defense, among other
federal government entities, various wrongful acts, see Compl. at 1-2, such as “Interference with
Employment, Kidnapping, Extortion, Blackmail, Stalking, Interference with Administrative or
Court proceedings, Illegal defamation, Illegal Interference with Mail and Wire transmission,
Illegal Impersonation of Federal Ofﬁcers and Scheme’s associated with it,” id. at 9. He demands
a declaratory judgment and criminal prosecution of the defendants, among other relief. See id.
Wholly absent from the complaint is any statement showing that the plaintiff is entitled to a
judgment in his favor or any form of relief. As drafted, the complaint fails to comply with Rule

8(a), and therefore it will be dismissed. An Order consistent with this Memorandum Opinion is

issued separately.

    

Unite States District Judge